UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7128



ROGER OSBORN,

                                                 Plaintiff - Appellant,

          versus


JOSEPH P. SACCHET, Warden; MARYLAND STATE
DEPARTMENT OF CORRECTIONS; MARYLAND STATE
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; INCORPORATED CORRECTIONAL MEDICAL
SERVICES; LLOYD WATERS, Warden; ANTHONY SWETZ,
Health Services, DPSCS; JOHN D. STAFFORD,
Doctor, Medical Director, CMS; ALAN GRAVES,
Doctor, DDS; HARRY HEISE, Doctor, DDS; DOCTOR
MOUBAREK, Physician, CMS; ELEANOR BOWLES, Ms.,
Regional Health Care Administrator; ROBERT H.
MILLER, Mr., Case Management Supervisor,
Retired; OLIN BRAKE, Mr., Case Management
Supervisor, MCI-H,

                                                Defendants - Appellees,
          and


ROBERT TESTONI, Doctor, DDS,

                                                              Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
1952-MJG)


Submitted:   October 4, 2001                 Decided:   October 12, 2001
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Osborn, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Philip Melton Andrews, Michael
Joseph Lentz, KRAMON & GRAHAM, Baltimore, Maryland; Robert Fulton
Dashiell, WARTZMAN, OMANSKY, BILBAUM, SIMONS, STEINBERG, SACHS &
SAGAL, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roger Osborn appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Osborn v. Sacchet, No. CA-00-1952-MJG (D. Md.

June 15, 2001).     We deny Osborn’s motion titled “Request for Time

Extension.”   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                   2